DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/20 has been entered.
Response to Amendment
The examiner thanks applicants for filing the certified translation of the priority document on 9/9/20, and the translation is accepted. Therefore, the prior art rejection over Mimura under 102a1 is withdrawn.
Based on applicant’s remarks, filed on 7/8/21, the examiner notes that Mimura no longer qualifies as art under 102a2 due to the 102b2c exception, and therefore the 102a2 rejection is withdrawn.
As to the amended claims received on 9/9/20, and the examiners amendment (see below), the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Mattingly on 7/7/21.

The claims have been amended.  A complete listing follows:
1.  (Currently amended)  An automatic analyzer, comprising:
	a reaction disk on which a plurality of reaction containers are arranged;
	a sample dispensing mechanism including a sample dispensing nozzle that sucks a sample contained in a sample container and ejects the sample to a reaction container arranged on the reaction disk;
	a reagent disk on which a plurality of reagent containers are arranged;
	a reagent dispensing mechanism including a reagent dispensing nozzle that sucks a reagent contained in a reagent container, of the plurality of reagent containers, and ejects the reagent to the reaction container arranged on the reaction disk;
	a spectroscopic detector that detects light transmitting through a solution, containing at least the reagent and the sample, contained in the reaction container;
	a first pressure sensor that detects internal pressure of the sample dispensing nozzle; and
	a processor programmed to control operations of the reaction disk, the sample dispensing mechanism, the reagent disk, the reagent dispensing mechanism, and the spectroscopic detector,
	wherein the processor is further programmed to:	
calculate a plurality of feature quantities from a waveform of the pressure of the sample dispensing nozzle detected by the first pressure sensor during a suction or ejection operation by the sample dispensing mechanism, 
obtain a plurality of predetermined optimized coefficients having been optimized based on applying a cost function to predetermined reference data,
determine using the values of the 
	calculate a single output value which is a result of the determination function, 
	determine whether or not the sample is normally sucked or ejected by the sample nozzle based on whether the calculated single output value is greater than or equal to a threshold value; and

a display device configured to display a notification when it is determined that the sample is not normally sucked or ejected.

2.  (Currently Amended)	The automatic analyzer according to claim 1, further comprising:
	
	wherein the processor is further programmed to:
	when the sample is determined not to be normally sucked or ejected by the sample nozzle, cause information indicating that there is a dispensing abnormality to be displayed on the display device, and 
	control the reaction disk, the sample dispensing mechanism, the reagent disk, the reagent dispensing mechanism, and the spectroscopic detector such that an analysis operation for a next sample is performed.


	a second pressure sensor that detects internal pressure of the reagent dispensing nozzle,
wherein the determination function is a first determination function and the single output value is a first single output value, and
	wherein the processor is further programmed to: 
	calculate a plurality of feature quantities from a waveform of the pressure of the reagent dispensing nozzle detected by the second pressure sensor, 
	determine a second determination function, which is a linear combination formula of the plurality of features quantities from the waveform detected by the second pressure sensor using the values of the optimized coefficients, and 
calculate a second single output value from the determination function, and
determine whether or not the reagent is normally sucked or ejected by the reagent nozzle based on second single output value.

4.  (Currently amended)  The automatic analyzer according to claim 1,
	wherein the predetermined reference data used to optimize the coefficients of the determination function are based on internal pressure waveform data previously acquired in the sample dispensing nozzle under a normal condition and internal pressure waveform data under an abnormal condition.

5. – 7. (Canceled).  

8.  (Previously presented)	The automatic analyzer according to claim 1,
	wherein a number of the plurality of feature quantities is 40 or more.

9. – 12.  (Canceled).

13.  (Currently amended)  The automatic analyzer according to claim 1,
	wherein the processor is further programmed to: 
change operation control for the reaction disk, the sample dispensing mechanism, the reagent disk, the reagent dispensing mechanism, and the spectroscopic detector in accordance with a determined type of the abnormal suction or ejection,
wherein the type of the abnormal suction or ejection includes at least one of clogging, air sucking, and bubble sucking.


Allowable Subject Matter
Claims 1-4, 8, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer, with: a reaction disk having a plurality of reaction containers; a sample dispenser that sucks a sample in a sample container and ejects the sample to a reaction container on the reaction disk, and a first pressure sensor detecting internal pressure of the sample dispenser; a reagent disk .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798